DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 uses a colon “:” only, without any transition terms, following each claimed step. It is unclear whether the applicant means the steps comprise, consist of, or consist essentially of the claimed limitations of the steps. For examining purposes, it was understood as: 
“a first reading step comprising: the reading unit of the reader reading the signal emitted from the signal component;
a processing step comprising: the central processing unit of the reader processing the signal read by the reading unit;
a storing step comprising: the memory unit of the reader storing the signal processed by the central processing unit;
 comprising: the central processing unit of the reader converting the signal stored by the memory unit to a time signal and attaining a stored value; and
a second reading step comprising: reading the stored value attained in the converting step.” 
Claims 1-3 use the term “preparing” as part of a preparing step for the monitoring apparatus in lines 1-4. Since there is not a definition for the term “preparing” in the disclosure, it is unclear whether the term implies a machine transformation step or merely providing the apparatus. For examining purposes, the term was understood as “a preparing step comprising providing”. 
Claims 4-13 are rejected under 35 U.S.C. 112(b) as they inherit the deficiencies of claim 1 from which they depend.
Claims 10-12 recite the limitation “the stored value is executed in either way as follows: connecting the plug of the container to a computer installed with a reading software, and the reading software reading the stored value from the plug; and the display device reading the stored value” in lines 9-13. It is unclear whether the applicant is claiming the execution steps to be dependent on one another, hence using the word “and” and requiring both steps, or if the steps are independent and either one can be involved. For examining purposes, the term “in either way” is omitted and the claim limitation was understood as “the stored value is executed as follows: connecting the plug of the container to a computer installed with a reading software, and the reading software reading the stored value from the plug; and the display device reading the stored value”. 
Claim 13 recites the limitation “for wearing of dental braces executed with dental braces” in lines 1-2. It is unclear whether the applicant is positively requiring the dental braces in the claim or not due to the initial “for wearing” being a function but immediately being followed by the seemingly positive “executed with”. For purposes of examination, the dental braces were considered as being positively required by the claim.
Claims 14-16 are rejected under 35 U.S.C. 112(b) as they inherit the deficiencies of claim 13 from which they depend.
35 USC § 101 – Examiner Comment
Claim 1 includes the following abstract ideas:
19a first reading step: the reading unit of the reader reading the signal emitted 20from the signal component;  
21a processing step: the central processing unit of the reader processing the signal 22read by the reading unit;  
23a storing step: the memory unit of the reader storing the signal processed by the 24central processing unit;  
25a converting step: the central processing unit of the reader converting the signal 7stored by the memory unit to a time signal and attaining a stored value; and  
a second reading step: reading the stored value attained in the converting step.
without reciting additional elements that integrate the abstract ideas into a practical application. However, the claim qualifies as eligible subject matter under 35 USC §101 because (as best understood) it is considered to recite additional elements that amount to significantly more than the judicial exception. The significantly more element is considered (as best understood) providing the monitoring apparatus having  7a signal component disposed on the dental braces;  8a container being used to store the dental braces disposed with the signal 9component and having 10a power supply unit disposed therein; and  11a reader disposed in the container, electrically connected to the power 12supply unit, being capable of reading a signal emitted from the signal component, and  13having 14a reading unit being capable of reading the signal emitted from the signal 15component;  16a central processing unit electrically connected to the reading unit;  17a memory unit electrically connected to the central processing unit; and 18a mercury 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US Patent Application Pub No 20140134561), in view of Patterson (NPL: Warning device for the prevention of ischemic ulcers in patients who have injured the spinal cord. Med Biol Eng. 1973; 11(4):504-5) and further in view of Shanjani et al. (US Patent Application Pub No 20180000563).
Regarding claim 1 (as best understood), Smith teaches a monitoring method (abstract) of a monitoring apparatus (Smith, 120+100, Fig. 1) for wearing of dental braces (Smith, 100, Fig. 1), the method adapted to be executed in cooperation with dental braces (Smith, abstract) and comprising steps of:  
a preparing step comprising providing a monitoring apparatus (Smith, 120+100) for wearing of dental braces (Smith, 100), and the monitoring apparatus having 
a signal component (Smith, 101, Fig. 1) disposed on the dental braces (refer to Smith Figure 1);  
a container (Smith, 120, Fig. 1) being used to store the dental braces disposed with the signal component (refer to Smith [0016] lines 8-11, and Fig. 1) and having 
a power supply unit disposed therein (Smith 134, Fig. 1, “USB port” and refer to [0017] lines 10-11); and  

having a reading unit (Smith, 132, Fig. 1, “RFID module”) being capable of reading the signal emitted from the signal component [refer to Smith [0020] lines 23-26);  
a microprocessor (Smith, 141, Fig. 1) electrically connected to the reading unit (see Fig. 1);  
a memory unit (Smith, [0016] lines 21-24, “storage device located internally to the microprocessor”) electrically connected to the central processing unit (see Smith Fig. 1); and  
a battery electrically connected to the central processing unit (Smith [0029] lines 1-6);  
a first reading step (via connection 302, Smith Fig. 3): the reading unit of the reader reading the signal emitted from the signal component (Refer to Smith claim 13 and ([0007] lines 1-5);  
a processing step: the central processing unit of the reader processing the signal read by the reading unit (Smith [0007] lines 5-7);  
a storing step: the memory unit of the reader storing the signal processed by the processing unit (Smith [0007] lines 7-8);  
a converting step: the processing unit (141) of the reader (130+140) converting the signal stored by the memory unit to a signal and attaining a stored value (Smith [0016] lines 21-27); and
a second reading step (via connection 304, Smith Fig. 3): reading the stored value attained in the converting step (Smith [0019] lines 9-18).  The microprocessor of Smith can further send its data to a remote computer or secondary device, in which it must be capable of converting its stored signal. As the remote computer receives the signal, it will automatically have to be able to read the converted stored value. 

However, Smith is silent to the battery being a mercury battery. Patterson teaches a power source in the analogous art of monitoring devices to provide a device that receives a signal’s data and processes it for patient feedback (Patterson, abstract). Patterson teaches the power source comprises a mercury battery that has a life of 2000 to 3000 hours (Patterson, abstract). It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the battery of Smith to be a mercury battery, as taught by Patterson, since it is a simple substitution of one known battery for another to obtain predictable results (powering the device).
Smith is silent to the microprocessor specifically being a central processing unit (CPU). Shanjani teaches compliance monitoring device (Shanjani, abstract) the same field of endeavor of aligner or retainer placement detection for tracking patient behavior and improve treatment efficacy (refer to Shanjani [0112] lines 1-12). Shanjani additionally teaches the device having an electronic mechanism that powers a container (Shanjani, 3101, Fig. 31A) and receives signal from an electronic piece (Shanjani, 402, Fig. 4A) on an orthodontic aligner (Shanjani, 404, Fig. 4A). Shanjani discloses the receiving mechanism having a processor that is a central processing unit (CPU) (Shanjani, 302, Fig. 3A). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to select the microprocessor of Smith to be a central processing unit as taught by Shanjani, since it is a 
Regarding claim 2 (as best understood), Smith, in view of Patterson and further in view of Shanjani, teaches the monitoring method of a monitoring apparatus for wearing of dental braces as claimed in claim 1 (see rejection above). Modified Smith further teaches wherein the preparing step comprises providing a RFID chip served as the signal component (Smith, [0016] lines 16-20 and [0037] lines 8-10).  The signal component transmits a signal that communicates with the RFID module and RFID antenna, indicating that the signal component has to be a RFID chip/sensor.
Regarding claim 3 (as best understood), Smith, in view of Patterson and further in view of Shanjani, teaches the monitoring method of a monitoring apparatus for wearing of dental braces as claimed in claim 1 (see rejection above). Modified Smith in view of Shanjani further teaches wherein the preparing step comprises providing a RFID chip served as the signal component. However, modified smith is silent to the RFID chip being ultra-high frequency (UHF). Shanjani discloses that a UHF communication mode can be used in the invention (Shanjani, [0018] lines 1-9). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to select a UHF RFID chip for Smith’s signal component, as taught by Shanjani, because it would cover a greater range of frequency band detection. 
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the 
Regarding claim 4 (as best understood), Smith, in view of Patterson and further in view of Shanjani, teaches the monitoring method of a monitoring apparatus for wearing of dental braces as claimed in claim 1 (see rejection above). Modified Smith further teaches wherein in the preparing step, the container has a plug ([0029] lines 8-13, “USB plug”) disposed on the container (Smith, 134, Fig. 2A USB port”) and electrically connected to the central processing unit of the reader (Smith, [0018] lines 14-16 ); and in the second reading step, the plug of the container is connected to a computer (Smith, [0035] lines 1-10) installed with a reading software, and the reading software reads the stored value from the plug (Smith, [0021] 17-20). The USB plug goes into the USB port (134), providing an electrical connection to the processing unit and can further connect to a remote computer, in which the data is then downloaded to a portal or website, possibly a software, that can read and display the downloaded data. 
Regarding claim 5 (as best understood), Smith, in view of Patterson and further in view of Shanjani, teaches the monitoring method of a monitoring apparatus for wearing of dental braces as claimed in claim 2 (see rejection above). Modified Smith further teaches wherein in the preparing step, the container has a plug (Smith, [0029] lines 8-13, “USB plug”) disposed on the container (Smith, 134, Fig. 2A “USB port”) and electrically connected to the central processing unit of the reader (Smith, [0018] lines 14-16 ); and in the second reading step, the plug of the container is connected to a computer (Smith, [0035] lines 1-10) installed with a reading software, and the reading software reads the stored value from the plug (Smith, [0021] 17-20). The USB plug goes into the USB port (134), providing an electrical connection to the processing unit and can further connect to a remote computer, in which the data is then downloaded to a portal or website, possibly a software, that can read and display the downloaded data. 
Regarding claim 6 (as best understood), Smith, in view of Patterson and further in view of Shanjani, teaches the monitoring method of a monitoring apparatus for wearing of dental braces as claimed in claim 3 (see rejection above). Modified Smith further teaches wherein in the preparing step, the container has a plug (Smith, [0029] lines 8-13, “USB plug”) disposed on the container (Smith, 134, Fig. 2A “USB port”) and electrically connected to the central processing unit of the reader (Smith, [0018] lines 14-16 ); and in the second reading step, the plug of the container is connected to a computer 
Regarding claim 7 (as best understood), Smith, in view of Patterson and further in view of Shanjani, teaches the monitoring method of a monitoring apparatus for wearing of dental braces as claimed in claim 1 (see rejection above). Modified Smith further teaches wherein in the preparing step, the container has a display device (Smith, [0023] lines 8-14 and 204, Fig. 2A, “LEDs”) disposed on the container (refer to Smith Fig. 2B) and electrically connected to the central processing unit of the reader (refer to Smith Fig. 2B); and in the second reading step, the display device reads the stored value (Smith, [0018] lines 17-21). Smith discloses that a group of LEDs (204) may be the main output indicator for the device along with other output devices such as a monitor screen or a computer. For those devices to be able to show data, they must be electrically connected to the container, which receives the main signal, and also be able to process the data and read it. It is implied that the display device will be inherently capable of reading the stored value if it must show it on a screen. 
Regarding claim 8, Smith, in view of Patterson and further in view of Shanjani, teaches the monitoring method of a monitoring apparatus for wearing of dental braces as claimed in claim 2 (see rejection above). Modified Smith further teaches wherein in the preparing step, the container has a display device (Smith, [0023] lines 8-14 and 204, Fig. 2A, “LEDs”) disposed on the container (refer to Smith Fig. 2B) and electrically connected to the central processing unit of the reader (refer to Smith Fig. 2B); and in the second reading step, the display device reads the stored value (Smith, [0018] lines 17-21). Smith discloses that a group of LEDs (204) may be the main output indicator for the device along with other output devices such as a monitor screen or a computer. For those devices to be able to show 
Regarding claim 9 (as best understood), Smith, in view of Patterson and further in view of Shanjani, teaches the monitoring method of a monitoring apparatus for wearing of dental braces as claimed in claim 3 (see rejection above). Modified Smith further teaches wherein in the preparing step, the container has a display device (Smith, [0023] lines 8-14 and 204, Fig. 2A, “LEDs”) disposed on the container (refer to Smith Fig. 2B) and electrically connected to the central processing unit of the reader (refer to Smith Fig. 2B); and in the second reading step, the display device reads the stored value ([0018] lines 17-21). Smith discloses that a group of LEDs (204) may be the main output indicator for the device along with other output devices such as a monitor screen or a computer. For those devices to be able to show data, they must be electrically connected to the container, which receives the main signal, and also be able to process the data and read it. It is implied that the display device will be inherently capable of reading the stored value if it must show it on a screen. 
Regarding claim 10 (as best understood), Smith, in view of Patterson and further in view of Shanjani, teaches the monitoring method of a monitoring apparatus for wearing of dental braces as claimed in claim 1 (see rejection above). Modified Smith further teaches wherein 22in the preparing step, the container has
 23a plug (Smith, [0029] lines 8-13, “USB plug”) disposed on the container (Smith, 134, Fig. 2A “USB port”) and electrically connected to the central processing unit of the reader (Smith, [0018] lines 14-16); and 
25a display device (Smith, [0023] lines 8-14 and 204, Fig. 2A, “LEDs”) disposed on the container (refer to Smith Fig. 2B) and electrically connected to the central processing unit of the reader (refer to Smith Fig. 2B); and

Regarding claim 11 (as best understood), Smith, in view of Patterson and further in view of Shanjani, teaches the monitoring method of a monitoring apparatus for wearing of dental braces as claimed in claim 2 (see rejection above). Modified Smith further teaches wherein 22in the preparing step, the container has
 23a plug (Smith, [0029] lines 8-13, “USB plug”) disposed on the container (Smith, 134, Fig. 2A “USB port”) and electrically connected to the central processing unit of the reader (Smith, [0018] lines 14-16); and 
25a display device (Smith, [0023] lines 8-14 and 204, Fig. 2A, “LEDs”) disposed on the container (refer to Smith Fig. 2B) and electrically connected to the central processing unit of the reader (refer to Smith Fig. 2B); and
in the second reading step, reading the stored value is executed 
Regarding claim 12 (as best understood), Smith, in view of Patterson and further in view of Shanjani, teaches the monitoring method of a monitoring apparatus for wearing of dental braces as claimed in claim 3 (see rejection above). Modified Smith further teaches wherein 22in the preparing step, the container has
 23a plug (Smith, [0029] lines 8-13, “USB plug”) disposed on the container (Smith, 134, Fig. 2A “USB port”) and electrically connected to the central processing unit of the reader (Smith, [0018] lines 14-16); and 
25a display device (Smith, [0023] lines 8-14 and 204, Fig. 2A, “LEDs”) disposed on the container (refer to Smith Fig. 2B) and electrically connected to the central processing unit of the reader (refer to Smith Fig. 2B); and
in the second reading step, reading the stored value is executed 
Regarding claim 13 (as best understood), Smith teaches a monitoring apparatus (Smith, 120+100, Fig. 1) for wearing of dental braces executed with dental braces (Smith, 100, Fig. 1) comprising:
a signal component (Smith, 101, Fig. 1) disposed on the dental braces (refer to Figure 1);  
a container (Smith, 120, Fig. 1) being used to store the dental braces disposed with the signal component (refer to Smith [0016] lines 8-11, and Fig. 1) and having 
a power supply unit disposed therein (Smith, 134, Fig. 1, “USB port” and refer to [0017] lines 10-11); and  
a reader (Smith, 130+140, Fig. 1) disposed in the container (Smith, [0016] lines 1-4), electrically connected to the power supply unit (refer to Smith Fig. 2A and [0016] lines 31-32, the power supply unit 134 is part of the top circuit board that works with bottom circuit board 140, as a reader), being capable of reading a signal emitted from the signal component (Smith, [0006] lines 1-6), and  
a microprocessor (Smith, 141, Fig. 1) electrically connected to the reading unit (see Fig. 1);  
a memory unit (Smith, [0016] lines 21-24, “storage device located internally to the microprocessor”) electrically connected to the central processing unit (see Smith Fig. 1); and  
a battery electrically connected to the central processing unit (Smith, [0029] lines 1-6);  
However, Smith is silent to the battery being a mercury battery. Patterson teaches a power source in the analogous art of monitoring devices to provide a device that receives a signal’s data and processes it for patient feedback (Patterson, abstract). Patterson teaches the power source comprises a mercury battery that has a life of 2000 to 3000 hours (Patterson, abstract). 
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the battery of Smith to be a mercury battery, as taught by Patterson, as it would yield the same results.

It would have been obvious to one having ordinary skill in the art before the effective filing date to select the microprocessor of Smith to be a central processing unit as taught by Shanjani, as it would yield the same results. 
Regarding claim 14 (as best understood), Smith, in view of Patterson and further in view of Shanjani, teaches the monitoring apparatus for wearing of dental braces as claimed in claim 1 (see rejection above). Modified Smith further teaches wherein the signal component is a RFID chip (Smith [0016] lines 16-20 and [0037] lines 8-10).  The signal component transmits a signal that communicates with the RFID module and RFID antenna, indicating that the signal component has to be a RFID chip/sensor.
Regarding claim 15 (as best understood), Smith, in view of Patterson and further in view of Shanjani, teaches the monitoring apparatus for wearing of dental braces as claimed in claim 13 (see rejection above). Modified Smith in view of Shanjani further teaches wherein the signal component is a UHF RFID chip (Shanjani, [0018] lines 1-9). Shanjani discloses that a UHF communication mode can be used in the invention. 
Regarding claim 16 (as best understood), Smith, in view of Patterson and further in view of Shanjani, teaches the monitoring apparatus for wearing of dental braces as claimed in claim 13 (see USB plug”) disposed on the container (Smith, 134, Fig. 2A “USB port”) and electrically connected to the central processing unit of the reader (Smith, [0018] lines 14-16).
Regarding claim 17, Smith, in view of Patterson and further in view of Shanjani, teaches the monitoring apparatus for wearing of dental braces as claimed in claim 14 (see rejection above). Modified Smith further teaches wherein the container has a plug (Smith, [0029] lines 8-13, “USB plug”) disposed on the container (Smith, 134, Fig. 2A “USB port”) and electrically connected to the central processing unit of the reader (Smith, [0018] lines 14-16).
Regarding claim 18, Smith, in view of Patterson and further in view of Shanjani, teaches the monitoring apparatus for wearing of dental braces as claimed in claim 115 (see rejection above). Modified Smith further teaches wherein the container has a plug (Smith, [0029] lines 8-13, “USB plug”) disposed on the container (Smith, 134, Fig. 2A “USB port”) and electrically connected to the central processing unit of the reader (Smith, [0018] lines 14-16).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached to this Office Action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA FARAJ whose telephone number is (571)272-4580. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINA FARAJ/               Examiner, Art Unit 3772                                                                                                                                                                                         /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772